Title: To James Madison from William Willis, 20 June 1804 (Abstract)
From: Willis, William
To: Madison, James


20 June 1804, Boston. “I have had the honor of Receiving your two letters of the 9th & 13 instant, the first giving your reasons for not accepting my draft, as well as refusing that in favor of Mr Montagut. And also your reasons for declining to furnish me with the coppies of documents furnish’d by my accusers against me, and altho regreet [sic] much there being any reason to debar me from having them; Yet I submit with contentment to any disappointment, when the gratification of my wishes would establish a precedent in any manner detrimental to the interests of my country: There seems to be many things in this business that remain still a mistery to me, perhaps time will explain them, but this must be the subject of another letter, as almost every day unfolds something new in the business, of the combination against me.
“I ask pardon Sir for the trouble I now give you by enclosing you my letter to the Secretary of the Treasury, and an account made out with explanations, as it would have been impossible to have procured Vouchers for most of the charges I trust that the explanations will be sattisfactory. The Items that form some of the charges of only a few dollars were very numerous. These were added up monthly.”
